UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7694


MICHAEL JOSEPH DERROW,

                Petitioner – Appellant,

          v.

KENNY ATKINS,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Terry L. Wooten, Chief District
Judge. (2:14-cv-00211-TLW)


Submitted:   March 30, 2015                 Decided:   April 24, 2015


Before DUNCAN, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Joseph Derrow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael      Joseph       Derrow,   a       federal      prisoner,   appeals     the

district     court’s     order     accepting        the       recommendation     of   the

magistrate      judge    and     dismissing       his    28    U.S.C.   § 2241    (2012)

petition without prejudice.              We have reviewed the record and

find no reversible error.            Accordingly, although we grant leave

to proceed in forma pauperis, we affirm for the reasons stated

by the district court.            Derrow v. Atkins, No. 2:14-cv-00211-TLW

(D.S.C. Oct. 30, 2014).              We deny Derrow’s motion to appoint

counsel and dispense with oral argument because the facts and

legal    contentions      are     adequately        presented      in   the    materials

before   this    court     and    argument       would     not   aid    the   decisional

process.

                                                                                AFFIRMED




                                             2